IN THE SUPREME COURT OF TENNESSEE
                                  AT JACKSON

           STATE OF TENNESSEE v. KENNATH ARTEZ HENDERSON

                       Appeal from the Circuit Court for Fayette County
                          No. 4465 Jon Kerry Blackwood, Judge



                    No. W1998-00342-SC-DDT-DD — Decided July 10, 2000
                                   FOR PUBLICATION



JUSTICE BIRCH, dissenting.


        I am compelled to dissent from the opinion of my colleagues because of my view that under
the circumstances here presented, the (i)(6) aggravating factor is fully absorbed by the (i)(9)
aggravating factor.1 Accordingly, only one of the two should affect the defendant’s sentence.




       1
           Tenn. Code Ann. § 39-15-204 (Supp. 1999).